Judgment unanimously affirmed. Memorandum: In affirming we are constrained to comment again on the failure of a District Attorney to submit a brief in support of the People’s case. "It is the duty of every District Attorney to conduct all prosecutions for crimes or offenses cognizable by the courts of the county for which he shall have been elected (County Law, § 700, subd. 1). We feel that this requires that he file a brief stating his position concerning an appeal taken by a defendant ” (People v. Wright, 22 A D 2d 754). “ This responsibility and duty of the District Attorney is in no way diminished or excused by reason of the fact that we have affirmed the conviction after a careful consideration of the record and the law ” (People v. Holcombe, 34 A D 2d 728; see, also, People v. Cerio, 34 A D 2d 1095, 1096; People v. Houston, 31 A D 2d 777). (Appeal from judgment of Oswegoi County Court convicting defendant of burglary, third degree, and petit larceny.) Present — Goldman, P. J., Witmer, Gabrielli, Moule and Cardamone, JJ.